     Case 2:19-cv-07125-VEB Document 22 Filed 10/29/20 Page 1 of 1 Page ID #:599




 1

 2
                          UNITED STATES DISTRICT COURT
 3
                        CENTRAL DISTRICT OF CALIFORNIA
 4

 5
     COLLEEN ADELE VINSON,                      Case No. 2:19-CV-07125 (VEB)
 6
                            Plaintiff,          ORDER AWARDING EAJA FEES
 7
     vs.
 8
     ANDREW M. SAUL, Commissioner of
     Social Security,
 9
                           Defendant.
10

11         Based upon the parties’ Stipulation for Award and Payment of Attorneys’ Fees:
12         IT IS ORDERED that the Commissioner shall pay attorneys’ fees in the amount
     of SIX THOUSAND TWO HUNDRED DOLLARS ($6,200.00), and costs under 28
13
     U.S.C. § 1920 in the amount of FOUR HUNDRED DOLLARS ($400.00), as
14   authorized by 28 U.S.C. §§ 2412(d), 1920, subject to the terms of the Stipulation.

15
           DATED this 29th day of October 2020
16
                                               /s/Victor E. Bianchini
                                               VICTOR E. BIANCHINI
17
                                           UNITED STATES MAGISTRATE JUDGE
18

19

20
                         ORDER – VINSON v SAUL 2:19-CV-07125-VEB
